DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 7-9, 11, 13, and 15-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Holt (US 2011/0215376).
[claim 1] A device (fig. 6, as shown in the final stage device drawing on the far right) comprising: a substrate (100, 104, fig. 6) having a shallow trench isolation feature (STI) (102, fig. 6) disposed around a well (104, fig. 6, [0016]) in the substrate, wherein the well includes a first dopant [0016] and the STI has a top surface opposite the substrate that extends along a first plane (horizontal plane at the top of STI, fig. 6); a source/drain (106, fig. 6, [0027]) feature disposed over the well; a channel (122, fig. 6) disposed over the well adjacent the source/drain feature such that the channel does not extend above the first plane, wherein the channel includes a second dopant[0029][0016]; a gate electrode (112, fig. 6) disposed over the channel; and a barrier layer (124, fig. 6, made of SiC [0029] which acts as diffusion barrier and is specifically noted be a barrier layer in [0019] of the specification) disposed between the channel and the well.
[claim 2] The device of claim 1, wherein the barrier layer includes a material selected from the group consisting of silicon oxide and silicon carbide [0029].
[claim 3] The device of claim 1, wherein the well is disposed in a portion of the substrate (fig. 6), wherein an edge of the source/drain feature interfaces with the portion of the substrate (fig. 6, at 104), and wherein the barrier layer interfaces with the portion of the substrate (fig. 6, at 104).
[claim 4] The device of claim 3, wherein the channel interfaces with the barrier layer (fig. 6).
[claim 5] The device of claim 3, wherein the portion of the substrate (e.g. portion of substrate directly adjacent the barrier layer, fig. 6) has a first width measured along a second plane that is parallel to the first plane, and wherein the barrier layer has the same first width as the portion of the substrate (inherent as the barrier layer and portions of the substrate directly adjacent the barrier layer would have the same width, fig. 6).
 [claim 7] The device of claim 1, wherein the source/drain feature has a top surface disposed along the first plane (fig. 6).
[claim 8] A device (fig. 6, as shown in the final stage device drawing on the far right)  comprising: a semiconductor substrate (100, 104, fig. 6 [0016]); a well feature (104, fig. 6, [0016]) disposed in the semiconductor substrate; a dielectric isolation (102, fig. 6) structure disposed in the semiconductor substrate around the well feature, the dielectric isolation structure having a top surface facing away from the semiconductor substrate (fig. 6), the top surface of the dielectric isolation structure extending along a first plane (top horizontal plane of top surface of STI, fig. 6); a silicon-containing layer (124, fig. 6, made of SiC [0029] which acts as diffusion barrier and is specifically noted be a barrier layer in [0019] of the specification) disposed directly on the well feature; a semiconductor layer (122, fig. 6) disposed directly on the first silicon-containing layer, wherein the semiconductor layer and the silicon-containing layer do not extend above the first plane that the top surface of the dielectric isolation structure extends along (fig. 2); a gate structure (112, 108 fig. 6) disposed directly on the semiconductor layer; and a source/drain (106, fig. 6, [0027]) feature disposed in the substrate and interfacing with the silicon-containing layer and the semiconductor layer (fig. 6).
[claim 9] The device of claim 8, silicon-containing layer includes silicon carbide [0029].
 [claim 11] The device of claim 8, wherein the silicon-containing layer has a top surface facing away from the semiconductor substrate (fig. 6), and wherein a portion of the source/drain feature interfaces with the top surface of the silicon- containing layer (side portions of source/drains contacts the top surface of the silicon-containing layer in fig. 6).
 [claim 13] The device of claim 8, wherein the source/drain feature has a bottom edge facing the substrate and wherein a portion the well feature extends within the semiconductor substrate directly under the source/drain feature (fig. 6).
 [claim 15] The device of claim 8, wherein the semiconductor layer includes silicon (fig. 6) and formed of a different material composition than the silicon-containing layer (made of SiC, fig. 6).
[claim 16] A device (fig. 6, as shown in the final stage device drawing on the far right) comprising: a semiconductor substrate (100, 104, fig. 6); a well feature (104, fig. 6, [0016]) disposed the substrate; an isolation feature (102, fig. 6) disposed in the semiconductor substrate and interfacing with the well feature (fig. 6), the isolation feature having a top surface facing away from the semiconductor substrate (fig. 6), the top surface of the isolation feature extending along a first plane (top horizontal plane of top surface of STI, fig. 6); a first silicon-containing layer (124, fig. 6, made of SiC [0029] which acts as diffusion barrier and is specifically noted be a barrier layer in [0019] of the specification) disposed directly on the well feature; a second silicon-containing layer (122, fig. 6)  disposed directly on the first silicon-containing layer; the second silicon-containing layer being formed of a different material than the first silicon- containing layer (first layer is made of SiC while the second is made of Si, fig. 6), wherein the first silicon-containing layer and the second silicon-containing layer do not extend above the first plane that the top surface of the isolation feature extends along (fig. 6); and a gate stack (108, 110, 112, fig. 6) disposed over and interfacing with the second silicon-containing layer.
[claim 17] The device of claim 16, further comprising: a first source/drain feature (106, fig. 6, [0027]) disposed in the semiconductor substrate on a first side of the gate stack; and a second source/drain feature (106, fig. 6, [0027])  disposed in the semiconductor substrate on a second side of the gate stack, the second side being opposite the first side, and wherein a top surface of the second silicon-containing layer that extends from the first source/drain feature to the second source/drain feature is substantially coplanar with the top surface of the isolation feature (fig. 6).
[claim 18] The device of claim 16, wherein the first silicon-containing layer includes a material selected from the group consisting of silicon oxide and silicon carbide (made of SiC [0029]).
[claim 19] The device of claim 16, further comprising a source/drain feature (106, fig. 6, [0027]) disposed in the semiconductor substrate and wherein the source/drain feature interfaces with the well feature, the first silicon-containing layer and the second silicon-containing layer (fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 6, 10, 12, 14, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holt (US 2011/0215376) in view of Yu (US 6,221,724).
Holt discloses the device of claims 5, 8, and 16 but does not expressly disclose that source/drain structure has a source/drain extensions with sidewall spacers directly thereon or that the barrier layer is made by an O.sub.2 implantation to a controlled thickness or that the etching process to remove the first portion of the well to thereby expose the sidewall of the isolation feature.
Yu discloses a semiconductor device wherein that source/drain structure has a source/drain extensions (39, fig. 1) with sidewall spacers (26, fig. 1) directly thereon and a barrier layer (36, fig. 1, fig. 3) formed by a O.sub.2 implantation to a controlled thickness (lines 54-63, col. 3) between the source/drain (16,18, fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used Yu’s barrier layer in Holt’s method in order to reduce punch-through/breakdown (lines 2-5, col. 4 of Yu) and to have used Yu’s source/drain extensions with sidewall spacers thereon in order to reduce the chance of breakdown and provide spacers to implant the source/drain extension. 
With these modifications Holt discloses:
[claim 6] The device of claim 5, wherein the channel has a second width measured along a third plane that is parallel to the first plane, the second width being less than the first width (width would be less with the extensions in place upon modification).
[claim 10] The device of claim 8, silicon-containing layer further includes oxygen (upon modification).
[claim 12] The device of claim 8, further comprising a dielectric sidewall spacer (26, fig. 1, Yu) disposed on the gate structure (22, fig. 1, Yu), the dielectric sidewall spacer interfacing with the source/drain feature (fig. 1, Yu).
[claim 14] The device of claim 8, wherein the silicon-containing layer has a greater width than the semiconductor layer (the semiconductor layer would be less wide since the extensions exist, fig. 1, Yu).
[claim 20] The device of claim 16, wherein the first silicon-containing layer has a first width measured in a direction parallel to the first plane and the second silicon-containing layer has a second width measured in the direction parallel to the first plane, the second width being less than the first width (second silicon containing layer would be of a less width due to the presence of the extensions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898